Exhibit 10.3 AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of May31, 2017, by and between Two River Bancorp (“TRB”), a corporation organized under the laws of the State of New Jersey which serves as a bank holding company, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724; Two River Community Bank (“TRCB” or “Employer”), a banking corporation organized under the laws of the State of New Jersey which is a wholly owned subsidiary of TRB, with its principal office at 766Shrewsbury Avenue, Tinton Falls, New Jersey 07724; and William D. Moss (“Executive”), whose business address is 766Shrewsbury Avenue, Tinton Falls, New Jersey 07724. WHEREAS, TRB, Employer and Executive entered into an Employment Agreement (the “Agreement”) dated June1, 2016; and WHEREAS , TRB, Employer and Executive wish to amend the death benefit provisions of the Employment Agreement. NOW, THEREFORE , TRB, Employer and Executive, in consideration of the mutual promises set forth in this Amendment, which the parties acknowledge to be sufficient, agree as follows: 1. Section 8 of the Agreement is amended to read as follows: 8.
